Citation Nr: 0802455	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to a special monthly pension (SMP) based on the 
need for regular aid and attendance from another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran is not blind or in a nursing home and, 
despite his disabilities, is able and competent to perform 
his activities of daily living.  

2.  The veteran's nonservice-connected psychiatric disorder 
is 100 percent disabling, and renders him substantially 
confined to his dwelling and the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension on account of 
being housebound are met.  38 U.S.C.A. §§ 1110, 1502, 1521 
(West 2002); 38 C.F.R. § 3.351(d) (2007).

2.  The criteria for a special monthly pension based on the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (a)-(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A special monthly pension is payable to a veteran by reason 
of need for aid and attendance.  38 C.F.R. § 3.351(a)(1).  A 
veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Although a claimant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c).

From the outset the Board notes that the veteran is not a 
patient in a nursing home.  There is also no evidence of 
visual acuity of 5/200 or less, or contraction visual field 
vision of 5 degrees or less.  Accordingly, a special monthly 
pension based on being a patient in a nursing home or due to 
blindness is not warranted.  38 C.F.R. § 3.351(c)(1) & (2).  
The question thus remaining is whether a special monthly 
pension based on the need for aid and attendance of another 
person is warranted.  38 C.F.R. § 3.352(a).  

The veteran reports that he suffers from a schizoaffective 
disorder which at times "renders [him] incapable of 
attending to [his] needs and safety;" and asserts that he 
functions "on a better level" if someone he trusts is in 
control and with him at all times.  He says that he fears 
that people are trying to take advantage of him and usually 
do, and adds that friends and family rarely leave him alone 
because of his depression and hallucinations.  Review of the 
record shows that he was duly scheduled on multiple occasions 
for a compensation and pension (C&P) aid and attendance 
examination.  Although the evidence (including recent 
healthcare records) shows that the veteran routinely travels 
outside his home for his medical care, he did not report for 
any of his scheduled aid and attendance examinations.  As a 
result, the Board will consider the totality of the evidence 
(including empirical observations and clinical assessments 
made by the veteran's treating psychiatrist) to decide the 
claim.  See 38 C.F.R. § 3.326(b) & (c).  

The evidence establishes that the veteran is ambulatory 
without the use of any assistive devices and walks with a 
normal gait.  The evidence also indicates that he cares for 
his person without assistance, including dressing/undressing 
himself; keeping himself ordinarily clean and presentable; 
feeding himself; and attending to the wants of nature.  
Indeed, VA treatment records dated in August 2004 note his 
"cooking bacon," which shows that he is not only able to 
feed himself but can prepare his own food.  A VA psychiatrist 
also remarked upon his eating chips during a May 2005 
session, which shows that he is not incapable of feeding 
himself due to any upper extremity weakness or lack of 
coordination.  The psychiatrist also noted that the veteran 
was neatly dressed and groomed, alert and oriented, and 
pleasant and cooperative with normal rate and volume of 
speech except that it is garbled and hard to understand 
"especially when he talks with his mouth full."  The 
psychiatrist added that the veteran has no hallucinations or 
paranoid thinking as long as he takes his medication.  Global 
assessment of functioning scores, which ranged, from October 
2003 to August 2005, between 50 and 60, are indicative of no 
more than moderately impaired functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.).  Based 
on this evidence the requirements of 38 C.F.R. § 3.351(c) are 
not met.

Although a grant of increased pension benefits based on the 
need for regular aid and attendance by another person is not 
warranted, increased pension benefits are also payable if, in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities, 
the veteran has additional disabilities independently ratable 
at 60 percent or more or is permanently housebound..  38 
C.F.R. § 3.351(d).  

A veteran is "permanently housebound" when he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that his disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d)(2).
Rating decision dated in April 2005 shows that the veteran is 
service-connected for status post sphincterectomy with 
history of anal fissure, with an evaluation of 0 percent.  He 
also has the following multiple nonservice-connected 
disabilities:  

	  Rating

Hearing loss		0 percent
Bronchitis, mild		0 percent
Hypertension	         10 percent
Major depression, with psychotic features	0 percent
Schizoaffective disorder		0 percent
Anxiety, mild		0 percent
Personality disorder		0 percent

At the time of the April 2005 adjudication denying 
entitlement to special monthly pension, the RO considered the 
following disability for pension purposes only: nervous 
disorder variously described as personality disorder, major 
depression, schizoaffective disorder, anxiety (70 percent).  
The total combined nonservice-connected pension rating is 70 
percent.

The record contains no evidence which suggests that a higher 
rating is warranted for the veteran's hearing loss, 
bronchitis, and hypertension disorders.  Indeed, in 
correspondence dated in March 2005 a private treating 
physician advised that "physical examination was 
unremarkable."  The record does, however, contain evidence 
which indicates that the veteran's "nervous disorder" is 
not adequately reflected by a rating of 70 percent. 

In August 2004 the veteran under a psychological evaluation 
for Social Security disability purposes.  The veteran, who 
was escorted to the evaluation by a friend, was described as 
disheveled in appearance.  Rapport and eye contact were poor.  
Mood was fairly dysphoric, and psychomotor agitation was 
noted.  He was jumpy and fidgety, and in constant, 
nonpurposeful motion.  Thought processes were illogical and 
disordered, and he appeared confused.  Speech was 
disorganized with some derailment, and there was paucity of 
content.  The psychologist added that the veteran was 
difficult to understand due to slurring and mumbling of some 
of his words.  Production was slow and verbal comprehension 
impaired.  Auditory and visual hallucinations were reported.  
According to the psychologist, the veteran became 
increasingly agitated during the course of the evaluation, to 
the point that the evaluation was terminated.  The 
psychologist remarked as follows:

his behavior is far too unstable to be 
exposed to the general public in a work 
environment on a day to day basis.  There 
would be some safety issues here. . . . 
He is unlikely to be able to perform 
routine repetitious work or to understand 
and carry out even simple tasks.   . . 
.He does not appear capable of managing 
his own funds.  . . . Prognosis is poor.  

In addition to the foregoing the Board notes VA treatment 
records dated in and around August 2004 which inform that the 
veteran burned the family home down.  

Under the provisions of Diagnostic Code 9411, a rating of 100 
percent is warranted where there is total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Although the veteran apparently has his good and his bad days 
and is able to attend to his basic wants and needs, the 
August 2004 evidence clearly informs of total occupational 
and social impairment due to gross impairment in thought 
processes and communication; persistent hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self and others; disorientation; and memory loss.  Indeed, as 
averred by the August 2004 psychologist, the veteran is far 
too unstable to be exposed to the general public.  Based on 
the August 2004 psychological assessment and houseburning 
incident, the Board is satisfied that the criteria for a 
rating of 100 percent are met.  Id.  The first element for a 
grant of special monthly pension on account of being 
permanently housebound is thus established.  38 C.F.R. § 
3.351(d).

Although the veteran does not have an additional disability 
independently ratable at 60 percent or more, the Board again 
notes the psychologist's warning that the veteran is far too 
unstable to be exposed to the general public.  Based on this 
evidence the Board finds that the veteran is, for all intents 
and purposes, substantially confined to his dwelling and the 
immediate premises.  The psychologist also reiterated that 
"prognosis is poor," which belies the notion of any 
permanent improvement in the veteran's total occupational and 
social impairment.  Based on the evidence of record, a grant 
of special monthly pension on account of being permanently 
housebound is warranted.  38 C.F.R. §§ 3.351(d)(2).  

The Board further finds that VA has met the duty to notice 
and assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  A letter from the RO dated in March 2005 
informed the veteran of the evidence needed to substantiate 
his claim.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly pension on account of being 
housebound is granted.

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


